UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4541



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ERIKA LEIGH PURYEAR,

                                            Defendant - Appellant.



                            No. 04-4546



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DAVID ELLIOTT LEEDS,

                                            Defendant - Appellant.



                            No. 04-4547



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus
IRA DEXTER MOUNT,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Durham.  James A. Beaty, Jr.,
District Judge. (CR-03-474)


Submitted:   February 10, 2006             Decided:   March 1, 2006


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina; William L. Osteen, Jr., Greensboro, North Carolina;
Ames C. Chamberlin, Greensboro, North Carolina, for Appellants.
Paul Alexander Weinman, Assistant United States Attorney, Angela
Hewlett Miller, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

          Erika Puryear, David Leeds, and Ira Mount pled guilty to

one count of possession of stolen mail, in violation of 18 U.S.C.

§ 1708 (2000).     Counsel for Appellants filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), raising as a potential

issue that Appellants’ sentences violated Blakely v. Washington,

542 U.S. 296 (2004), and United States v. Booker, 543 U.S. 220, 125

S. Ct. 738 (2005).   They argue that their sentences must be vacated

because   the    district   court    treated   the   federal   sentencing

guidelines as mandatory and applied sentencing enhancements based

on factual findings that were neither alleged in the indictment nor

admitted by them, and the court did not consider 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2005) when sentencing them.        We affirm

the convictions, vacate the sentences, and remand for resentencing.

          In Booker, the Supreme Court held that the mandatory

manner in which the federal sentencing guidelines required courts

to impose sentencing enhancements based on facts found by the court

by a preponderance of the evidence violated the Sixth Amendment.

543 U.S. at ___, 125 S. Ct. at 746, 750 (Stevens, J., opinion of

the Court).     The Court remedied the constitutional violation by

severing two statutory provisions, 18 U.S.C.A. § 3553(b)(1) (West

Supp. 2005) (requiring sentencing courts to impose a sentence

within the applicable guideline range), and 18 U.S.C.A. § 3742(e)

(West 2000 & Supp. 2005) (setting forth appellate standards of


                                    - 3 -
review   for    guideline     issues),   thereby    making   the    guidelines

advisory.      United States v. Hughes, 401 F.3d 540, 546 (4th Cir.

2005) (citing Booker, 543 U.S. at ___, 125 S. Ct. at 756-67

(Breyer, J., opinion of the Court)).

            After    Booker,   courts    must   calculate    the   appropriate

guideline range, consider the range in conjunction with other

relevant factors under the guidelines and 18 U.S.C.A. § 3553(a),

and impose a sentence.         If a district court imposes a sentence

outside the guideline range, the court must state its reasons for

doing so.      Hughes, 401 F.3d at 546.      This remedial scheme applies

to any sentence imposed under the mandatory guidelines, regardless

of whether the sentence violates the Sixth Amendment.              Id. at 547

(citing Booker, 543 U.S. at ___, 125 S. Ct. at 769 (Breyer, J.,

opinion of the Court)).

            Here, the district court sentenced Appellants under the

mandatory federal sentencing guidelines and established a total

offense level by determining amount of loss, number of victims

involved,    and    whether    the   Defendants    possessed   device-making

equipment.         The   resulting    guideline    ranges    exceeded   those

authorized by the admitted conduct.          Thus, the sentences, based on

facts found by the district court at sentencing, violate the Sixth

Amendment.

            In accordance with Anders, we have reviewed the entire

record in these cases for any other meritorious issues on appeal


                                     - 4 -
and    have   found     none.    Accordingly,   although     we    affirm   the

convictions, we vacate the sentences, and remand for resentencing.

We    dispense   with    oral   argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED IN PART,
                                                            VACATED IN PART,
                                                                AND REMANDED




                                    - 5 -